DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kliger et al. (2018/0336439).
Regarding claim 9, Kliger discloses a learning device (see fig.1, element 100, fig.4, element 400, paragraph [0020] and its description) comprising: a memory (see fig.4, element 404/400, paragraphs [0054-0055] and its description); and processor coupled to the memory and the processor configured to (see fig.4, element 402/400, 404/400, paragraphs [0054-0055] and its description): execute learning of a discriminator for discriminating object data to a known class included in training data or an unknown class not included in the training data, using the training data (see fig.1, element 102, fig.3, step 302, fig.4, elements 402, 426, paragraphs [0015], [0019-0020], [0035-0036], [0040-0041] and descriptions); generate a feature value of the unknown class from a feature value of a plurality of layers of the discriminator, by at least a part of the training data in the layers (see fig.1, element 102, fig.3, steps 302-304, fig.4, elements 402, 426, paragraphs [0015], [0019-0020], [0035-0037], [0040-0042]  and descriptions); and execute the learning of the discriminator so that a feature value of the known class and the generated feature value of the unknown class are separated (see fig.1, element 102, fig.3, steps 302-306, fig.4, elements 402, 426, paragraphs [0015], [0019-0020], [0035-0038], [0040-0043]  and descriptions).
Regarding claims 1 and 8 recite limitations substantially similar to the claim 9. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647